Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Diefendorf et al (US 4,970, 639, hereinafter, Diefendorf)  in view of BUSABA et al. (US 2011/0219213, BUSABA hereinafter).
As to claim 1, Diefendorf  teaches a computer-implemented method, comprising: 
stored parameters whether specified residency mode and addressing mode attributes”  for “to invoke another program of the same or different addressing/residency mode” in col. 8, lines 15-25); 
 	allocating, by the one or more processors, a parameter area (See FIG. 8)  in the first runtime environment (e.g., “virtual machine I”, FIG. 8”); for the at least one parameter  of the parameter (e.g., abstract,   “execution of programs in different virtual machine environments); 
 	storing, by the one or more processors, in the allocated parameter area the at least one parameter (e.g., col. 9, lines 35-40, “stored parameters”); and 
 	Diefendorf  teaches further invoking, by the one or more processors, the second program (e.g.,  see FIG. 8, col. 8, lines 13-40, “the program to invoke another program of the same or different addressing/residency mode”).
 	However, Diefendorf does not teach  determining, by the one or more processors, a size of a parameter area in the first runtime environment for the at least one parameter based on a number of parameters to be transmitted from the first program to the second program; wherein a size of the at least one parameter is based on a definition of the second program; invoking, by the one or more processors, the second program based at least in part on the at least one parameter in the allocated parameter area.
 		BUSABA teaches determining, by the one or more processors (e.g., “200”, “processor core”, FIG. 2. Also, see FIG. 1, “processor 122”, “processor 124”), a size of a parameter area (e.g., “the size of effective addresses “, “the memory address”) in the first runtime environment (see FIG. 2)  for the at least one parameter based on a number of parameters (e.g., “A value of "00" “, “a value of "01" “, “a value of "11" “, “size of the address can be 24 bits, 31 bits, and 64 bits”)  to be transmitted from the first program (e.g., one of the “instructions “) to the second program (e.g., para 28-29, “The machine status determining unit 246 then determines the machine state based on machine state control bits including Program Status Word (PSW) bits”, “Some of the PSW bits are address mode bits (PSW(31:32)), address space bit (PSW(16:17))”, “these bits affect the size of effective addresses and effective address generation. A value of "00" indicates an address size of 24-bits; a value of "01" indicates an address size of 31-bits; and a value of "11" indicates an address size of 64-bits. The size of address generation and usage is often referred to as the "addressing mode" for “the decoded instructions” in para 31) ; wherein a size of the at least one parameter (e.g., “size of the address can be 24 bits, 31 bits, and 64 bits” for “the decoded instructions” in para 31”  is based on a definition of the second program (e.g., para 33, “microprocessors including the z-microprocessors run applications on a different address mode when the memory address can be specified as a variable size. In z-processors, the size of the address can be 24 bits, 31 bits, and 64 bits depending on the addressing mode. 

As to claim 9, Diefendorf  teaches wherein the first program is a multi-threaded program and the second program is called by one of multiple threads initiated in the first program (e.g., abstract, wherein  “ programs in different virtual machine environments”, “execution of programs that are architecturally dependent as well as programs that have no architecture dependencies” for  “LOAD command processes”, “The user first issues the LOAD command” in col. 2 and 3).  

As to claim 10, see rejection of claim 1 above. Diefendorf  teaches further a system comprising a computer processor coupled to a computer-readable memory unit, the computer-readable memory unit comprising instructions that when executed by the computer processor (e.g., col. 2, line 65-67 and col. 3, lines 1-5, wherein  “FIG. 8 is a memory map illustrating the possible combinations of program residence (RMODE) and addressing modes (AMODE) and the different methods that can be used by the program to invoke another program of the same 


As to claim 18, see rejection of claim 9 above.

As to claim 19, see rejection of claim 1 above. Diefendorf  teaches further  a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by an electronic device to cause the electronic device to perform (e.g., col. 2, line 65-67 and col. 3, lines 1-5, wherein  “FIG. 8 is a memory map illustrating the possible combinations of program residence (RMODE) and addressing modes (AMODE) and the different methods that can be used by the program to invoke another program of the same or different addressing/residency mode”. Thus a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by an electronic device to cause the electronic device to perform would have been inherent).

 

Claims 2-8 , 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diefendorf et al (US 4,970, 639, hereinafter, Diefendorf)  in view of BUSABA et al. (US 2011/0219213, BUSABA hereinafter),  as applied to claims 1, 10  and 19 above, and further in view of Wallace et al (US 5,581,769,  hereinafter, Wallace) .


As to claim 2, Diefendorf and BUSABA do not teach storing, by the one or more processors, in the allocated parameter area the at least one parameter based at least in part on a linkage convention  associated with the second program . However, Wallace teaches storing, by the one or more processors, in the allocated parameter area the at least one parameter based at least in part on a linkage convention  associated with the second program (e.g., abstract, “a calling program to call a single named entry point in another program at one of several different offsets each corresponding to a different linkage convention” and “linkage convention to be introduced in "new" program objects permitting” in clo. 6, lines 50-65).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Diefendorf  and BUSABA by adopting the teachings of Wallace to allow “introduction of new program linkage conventions while retaining linkage compatibility With previously compiled program objects, without compromising either compatibility or the efficiency of the new convention” (see Wallace ,  Abstract).


As to claim 3,  Diefendorf does not teach determining, by the one or more processors, a parameter descriptor based at least in part on a definition of the second program; and  P201805300US0127storing, by 


As to claim 4, Diefendorf does not teach obtaining, by the one or more processors, a size of the at least one parameter indicating a number of the at least one parameter from the definition of the second program; obtaining, by the one or more processors, at least one type of the at least one parameter from the definition of the second program; and determining, by the one or more processors, the parameter descriptor based at least in part on the obtained size and the at least one type. However, BUSABA teaches obtaining, by the one or more processors, a size  of the at least one parameter indicating a number of the at least one parameter from the definition of the second program (e.g., para 33 “Current microprocessors including the z-microprocessors run applications on a different address mode when the memory address can be specified as a variable size. In z-processors, the size of the address can be 24 bits, 31 bits, and 64 bits depending on the addressing mode. Addressing mode bits are bits 31:32 of the PSW. The 

As to claim 5, Diefendorf does not teach generating, by the one or more processors, an address list associated with the at least one parameter, wherein each entry in the address list is associated with a respective address of a corresponding parameter of the at least one parameter. However, BUSABA teaches generating, by the one or more processors, an address list associated with the at least one parameter, wherein each entry in the address list is associated with a respective address of a corresponding parameter of the at least one parameter (e.g., see para 34, “In 64-bits addressing mode, the high and low words of the base and index registers are sources to the AGEN calculation. Address mode bits are predicted in the instruction fetch unit in microprocessors such as z-processors. Instructions delivered to the instruction decode unit are presented along with predicted addressing mode bits (addressing used to fetch instructions from the instruction cache) and a millicode bit identifying if the instruction is fetched from the millicode instruction space”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

As to Claim 6, Diefendorf and BUSABA do not teach wherein the linkage convention associated with the second program is a second linkage convention, and wherein invoking the second program based at least in part on the at least one parameter in the allocated parameter area comprises: setting up, by the one or more processors, at least one register based at least in part on the second linkage convention and the parameter descriptor determined for the second program; and receiving, by the one or more processors, at least one value returned from the second program based at least in part on both a first linkage convention associated with P201805300US0128the first program and the second linkage convention at least in part in response to the second program having been executed. However, Wallace teaches wherein the linkage convention associated with the second program is a second linkage convention (e.g., another one of “linkage conventions”), and wherein invoking the second program based at least in part on the at least one parameter in the allocated parameter area comprises: setting up, by the one or more processors, at least one register (e.g., col. 10 , “the registers as shown in Table 2”) based at least in part on the second linkage convention and the parameter descriptor determined for the second program; and receiving, by the one or more processors (e.g., abstract, “new program linkage conventions while retaining linkage compatibility With previously compiled program objects”), at least one value returned from the second program based at least in part on both a first linkage convention associated with P201805300US0128the first program and the second linkage convention at least in part in response to the second program having been executed (see FIG. 2).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 


As to claim 7, Diefendorf teaches further wherein the second program comprises a nested call for calling a third program (e.g., another one of the  “programs”)  with the first addressing mode in the first runtime environment (e.g., abstract, “programs to be invoked “). However, Diefendorf and BUSABA do not teach the method further comprising: allocating, by the one or more processors, a nested parameter area in a stack frame in the first runtime environment, wherein the nested parameter area is used for transmitting at least one further parameter for calling the third program by the second program; storing, by the one or more processors, in the nested parameter area the at least one further parameter; and invoking, by the one or more processors, the third program in the first runtime environment based at least in part on the at least one further parameter in the nested parameter area. Wallace teaches wherein the second program comprises a nested call for calling a third program (e.g., “other “routines”) with the first addressing mode in the first runtime environment (e.g., col. 8, lines 60-67, “parameters between cooperating routines to support the CEE design for re-entrancy and recursion”) , the method further comprising: allocating, by the one or more processors, a nested parameter area in a stack frame in the first runtime environment (e.g., see col. 9, table 2, “the Caller's stack frame in the CEE stack”), wherein the nested parameter area is used for transmitting at least one further parameter for calling the third program by the second program; storing, by the 


As to claim 8, Diefendorf and BUSABA do not teach wherein invoking the third program comprises: saving, by the one or more processors, context of the second program before invoking the third program; and restoring, by the one or more processors, the saved context after the third program is executed.  However, Wallace teaches saving, by the one or more processors, context of the second program before invoking the third program; and restoring, by the one or more processors, the saved context after the third program is executed (e.g.,  see Table 4 of col.10-11 , “A(caller's save 16 area) LM 14,12,12(13) Restore registers 17” for “other routines” in col. 9). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Diefendorf and BUSABA  by adopting the teachings of Wallace to allow “introduction of new program linkage conventions 




As to claim 11-17, see rejection of claims 2-8 above.


As to claim 20, see rejection of claim 2 above. 


Response to Arguments



Claim Rejection(s) under 35 U.S.C. 103 
Applicant argues that:
 	“ the combination of Diefendorf, Wallace, and Murakami fails to disclose, teach, or suggest at least that determining a size of a parameter area in the first runtime environment for the at least one parameter based on a number of parameters to be transmitted from the first program to the second program," and "allocating a parameter area in the first runtime 

 	In response, BUSABA et al. (US 2011/0219213) is added only as directly corresponding evidence to support the prior common knowledge finding as stated above.” (emphasis added). Also, applicant’s arguments have been considered but are moot in view of new ground rejection based on over Diefendorf et al (US 4,970, 639) and BUSABA et al. (US 2011/0219213).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        


/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194